Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) 20, 28 and 37 recite(s) the series of steps of receiving sent from a first data provider, financial information relating to a user; receiving as sent from a public information data provider, public information relating to the user; and preparing a report relating to a risk threshold of the user based on the received financial information and the received public information, wherein the public information comprises notifications of at least one of additions, deletions, or changes to the public information relating to the user, and wherein at least one of the notifications causes the first computing system to send an alert identifying a transaction that satisfies a threshold.  
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of receiving and preparing by one or more computers are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d): obtaining, applying, generating and sending information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp); Electronic recordkeeping (Alice Corp and Ultramercial), Automating mental tasks (Benson, Bancorp and CyberSource), and Receiving or transmitting data over a network.
Step 1: The claims are directed to the statutory categories of a method or a system. Step 1: Yes.

2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of receiving sent from a first data provider, financial information relating to a user; receiving as sent from a public information data provider, public information relating to the user; and preparing a report relating to a risk threshold of the user based on the received financial information and the received public information, wherein the public information comprises notifications of at least one of additions, deletions, or changes to the public information relating to the user, and wherein at least one of the notifications causes the first computing system to send an alert identifying a transaction that satisfies a threshold. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “first computing system and a second computing system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “first computing system and a second computing system” language, the claim encompasses receiving sent from a first data provider, financial information relating to a user; receiving as sent from a public information data provider, public information relating to the user; and preparing a report relating to a risk threshold of the user based on the received financial information and the received public information, wherein the public information comprises notifications of at least one of additions, deletions, or changes to the public information relating to the user, and wherein at least one of the notifications causes the first computing system to send an alert identifying a transaction that satisfies a threshold.  The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: “one or more computers” are used to perform obtaining, applying, generating and sending steps. 
The “first computing system and a second computing system” in the steps is recited at a high level of generality, i.e., as a generic processor or generic computing device performing a generic computer function of processing data (receiving and preparing data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims 21-27, these claims recite limitations that further define the abstract idea noted in claim 20.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function.
As for dependent claims 29-36, these claims recite limitations that further define the abstract idea noted in claim 28.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function.
As for dependent claims 38-39, these claims recite limitations that further define the abstract idea noted in claim 37.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 20-39 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Romain et al. (US Publication Number: 2006/027145 A1).
As per claim 20, Romain et al. teaches a computer-implemented method comprising: receiving, by a first computing system as sent from a first data provider, financial information relating to a user of a second computing system ([0041] and [0141]); receiving, by the first computing system as sent from a public information data provider, public information relating to the user ([0041], [0071] and [0141]); and preparing, by the first computing system, a report relating to a risk threshold of the user based on the received financial information and the received public information, wherein the public information comprises notifications of at least one of additions, deletions, or changes to the public information relating to the user, and wherein at least one of the notifications causes the first computing system to send an alert to the second computing system identifying a transaction that satisfies a threshold ([0016], [0041], and [0071]).  
Asper claim 21, Romain et al. teaches the method of claim 20 described above.  Romain et al. teaches wherein the financial information relating to the user includes at least one of a direct deposit account (DDA) of the user, a DDA monitoring of the user, a brokerage account of the user, or a monitoring of a credit card of the user ([0022], [0071] and [0141]).  
Asper claim 22, Romain et al. teaches the method of claim 20 described above.  Romain et al. teaches wherein the first computing system comprises a server communicatively connected to a second computing system via a network ([0035], [0058] and [0071]).  
Asper claim 23, Romain et al. teaches the method of claim 20 described above.  Romain et al. teaches wherein the alert is sent via at least one of email, telephone, text message, regular mail, or facsimile ([0042], [0058] and [0071]).    
Asper claim 24, Romain et al. teaches the method of claim 20 described above.  Romain et al. teaches further comprising: requesting the financial information relating to the user from the first data provider ([0041] and [0141]); and  4Application No. Not Yet AssignedDocket No.: 007152.00057\USPreliminary Amendmentrequesting the public information from the public information data provider  ([0016], [0041], and [0071]).  
Asper claim 25, Romain et al. teaches the method of claim 20 described above.  Romain et al. teaches further comprising processing the financial information and the public information to identify irregularities satisfying the threshold ([0016], [0041], [0058], and [0071]).  
Asper claim 26, Romain et al. teaches the method of claim 20 described above.  Romain et al. teaches further comprising monitoring at least one of the first data provider and the public information data provider on a periodic basis for changes in information relating to the user ([0016], [0041], [0058], and [0071]).  
Asper claim 27, Romain et al. teaches the method of claim 20 described above.  Romain et al. teaches further comprising: sending, by the first computing system to the second computing system, a list of data providers, the list of data providers including one or more first data providers, and one or more public information data providers ([0016], [0041], [0058], and [0071]); receiving, by the first computing system as sent from the second computing system, a selection of one of the listed first data providers ([0016], [0041], [0058], and [0071]); and receiving, by the first computing system as sent from the second computing system, a selection of one of the public information data providers ([0016], [0041], [0058], and [0071]).   
As per claim 28, claim 28 is equivalent of claim 20.  Please see claim 20 rejection described above.
As per claim 29, claim 29 is equivalent of claim 22.  Please see claim 22 rejection described above.
As per claim 30, claim 30 is equivalent of claim 23.  Please see claim 23 rejection described above.
As per claim 31, claim 31 is equivalent of claim 24.  Please see claim 24 rejection described above.
As per claim 32, claim 32 is equivalent of claim 25.  Please see claim 25 rejection described above.
As per claim 33, claim 33 is equivalent of claim 26.  Please see claim 26 rejection described above.
As per claim 34, claim 34 is equivalent of claim 27.  Please see claim 27 rejection described above.
Asper claim 35, Romain et al. teaches the method of claim 28 described above.  Romain et al. teaches wherein the credit information relating to the user includes receiving information relating to a credit report of the user ([0022], [0058], and [0071]).  
Asper claim 36, Romain et al. teaches the method of claim 35 described above.  Romain et al. teaches wherein the information relating to the credit report of the user includes at least one of a credit score of the user, a first of the user, and a credit update of the user ([0022], [0058], and [0071]).  
As per claim 37, claim 37 (otherwise styled as system claim) is equivalent of claim 20.  Please see claim 20 rejection described above.
As per claim 38, claim 38 is equivalent of claim 22.  Please see claim 22 rejection described above.
Asper claim 39, Romain et al. teaches the method of claim 37 described above.  Romain et al. teaches further comprising receiving information relating to a credit report of the user ([0022], [0058], and [0071]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697